Citation Nr: 0925051	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-11 010	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for a skin disability.



ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In March 2008, the Board remanded the 
Veteran's claim for additional development.


FINDING OF FACT

In June 2009, prior to the issuance of a final decision, the 
Board received a statement from the Veteran in which he 
expressed his desire to withdraw his appeal.


CONCLUSION OF LAW

The Veteran's appeal has been withdrawn.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or by his or her 
representative.  38 C.F.R. § 20.204(a) (2008).  Except when 
made on the record at a hearing, appeal withdrawals must be 
in writing.  An appeal withdrawal is effective when received 
by the RO prior to the appeal being transferred to the Board 
or when received by the Board before it issues a final 
decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal 
will be deemed a withdrawal of the notice of disagreement 
and, if filed, the substantive appeal, as to all issues to 
which the withdrawal applies.  38 C.F.R. § 20.204(c).

In June 2009, prior to the issuance of a final decision, the 
Board received a statement from the Veteran in which he 
indicated that he does not want his appeal to go any further.  
He considers the case closed.  The Board finds that the 
Veteran has expressed his desire to withdraw his appeal.  
Thus, there is effectively no longer any remaining allegation 
of error of fact or law concerning the claim of service 
connection for a skin disability.  See 38 U.S.C.A. 
§ 7105(d)(5) (West 2002).  Accordingly, the Board will 
dismiss the appeal.


ORDER

The appeal is dismissed.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


